DETAILED ACTION
Status of Claims
	Claims 1-11 and 30-35 are pending.
	Claims 12-29 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections are withdrawn in view of Applicant’s amendment. 
	The previous rejections under 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment. 
	All other rejections stand.
	New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2021 was filed after the mailing date of the Non-Final Office action on 24 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “adjusting a current density to match one or more conditions of a plating bath” is indefinite because it is unclear what matching is required.  It is unclear what relationship is present between adjusting, current density and conditions of a plating bath. It is unclear if matching is an equivalent relationship. It is unclear what adjusting is required since it is unclear what matching is present.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 8, 11 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2015/0270053).
Regarding claim 1, Cha discloses a method for manufacturing chip electronic components (= a method for manufacturing metal structures), comprising:
Providing a substrate (20) being for example a metal-based soft magnetic substrate [0049] or optionally the first coil pattern (41) reads on the substrate having a metal base (20) [0064] (= providing a substrate having a metal base characterized by an initial height to width aspect ratio);
Plating a metal coil (42 or 43) such that the aspect ratio of the metal structure is greater than the aspect ratio of the metal base [0008]-[0009], [0012], [0016]-[0017] (Figures 3 and 9) (= electroplating a metal crown on the metal base to form the metal structure with a final height to width aspect ratio greater than the initial aspect ratio of the metal base); and
Current density adjusting to control the deposition of the plated layer [0005], [0057], [0081], [0083], and [0098] (= adjusting a current density to match one or more conditions of a plating bath; it is noted that the claimed phrase is indefinite as described above.  It is unclear what is required by the terms “to match”. Cha discloses the adjustment of the current density to control the deposition and therefore Cha discloses the claimed matching to one or more conditions of a plating bath).  
Regarding claim 2, Cha discloses wherein the plating in the width direction is suppressed and the growth in a thickness (i.e. upper portion) is accelerated [0009] (Figures 3 and 9).  
Regarding claim 3, Cha discloses wherein the coil is grown only in a thickness direction (i.e. upper portion) [0015].  
Regarding claim 8, the first coil is plated copper for example [0024], [0054], [0064].  
Regarding claim 11, Cha discloses forming coils with multiple layers (abstract). 
Regarding claims 34 and 35, Cha discloses wherein the substrate a metal-based soft magnetic substrate or polypropylene glycol [0049].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7, 10 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053).
Regarding claim 4, Cha discloses a ratio of 0.1 to 20 [0017].  Further, the metal structure as a whole has a greater aspect ratio than the first coil (see Figures 3 and 9). Additionally, Cha discloses the internal coil has an aspect ratio of 1.2 or more and therefore the metal structure (42 or 43) may optionally have an aspect ratio greater than or equal to 1.2 [0020].  The range of Cha and the claimed range overlap therefore a prima facie case of obviousness exists. 
Regarding claim 5, Cha discloses a height ratio of 0.1 to 20 [0017] which compares the height of the patterns.  A ratio greater than two therefore indicates that the height of the third coil pattern for example is greater than twice the height of the second coil pattern.    
Regarding claim 6, Cha discloses wherein the growth of the coil in a width direction is suppressed [0009].  If the width of the coil is suppressed and including the deposition as depicted in Figures 3 and 9 for example, the claimed range of less than or equal to 2 times the width of the metal base is an obvious predictable result based on the method of Cha. 
Regarding claim 7, Cha discloses forming two or more adjacent structures.  Cha does not specify the spacing between structures or the width of the metal bases, however, selection of 
Regarding claim 10, Cha discloses performing a first isotropic plating (= conformal) and then an anisotropic plating step [0016]. Although Cha is silent in regards to the current density comparison, Cha teaches that a current density may be adjusted such that the plated layers are formed isotropically or anisotropically [0057].  Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select an appropriate current density to carry out either isotropic and/or anisotropic plating.  A higher or lower current density would have been selected by routine experimentation based on the teachings of Cha. 
Regarding claim 30, Cha discloses the internal coil has an aspect ratio of 1.2 or more and therefore the metal structure (42 or 43) may optionally have an aspect ratio greater than or equal to 1.2 [0020].  The range of Cha and the claimed range overlap therefore a prima facie case of obviousness exists. 
Regarding claim 31, Cha discloses a height ratio of 0.1 to 20 [0017] which compares the height of the patterns.  The ratio is inclusive of a height greater than 2.4 times the height of the metal base.  The range of Cha and the claimed range overlap therefore a prima facie case of obviousness exists.
Regarding claim 32, Cha discloses wherein the growth of the coil in a width direction is suppressed [0009].  If the width of the coil is suppressed and including the deposition as depicted in Figures 3 and 9 for example, the claimed range of less than or equal to 1.7 times the width of the metal base is an obvious, predictable result based on the method of Cha. 
Regarding claim 33, Cha discloses forming two or more adjacent structures.  Cha does not specify the spacing between structures or the width of the metal bases, however, selection of the desired dimensions is an engineering design choice that one of ordinary skilled in the art would find obvious in order to produce the desired electronic chip component.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Sherrer (US 2013/0333820). 
Regarding claim 9, Cha discloses forming magnetic layers on the substrate [0023].  Cha does not disclose where the metal layer (i.e. either the magnetic layer or the first coil) is etched to form the base.  
However, it is well known in the same or similar field of forming magnetic structures to etch magnetic layers to form patterns as described by Sherrer [0116].  Sherrer teaches that patterned magnetic materials are formed with various kinds of etching.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising etching a metal layer to form a base because Sherrer teaches that it is conventional to produce magnetic patterns using etching [0116].  

Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. The remarks on pages 9-11 state that the cited reference Cha does not disclose the claim amended language including “adjusting a current density to match one or more conditions of a plating bath”.  The Examiner respectfully disagrees with this analysis.  The phrase is indefinite as described above.  It is unclear what matching is required.  It is unclear how a current .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2015/0170823 – electroplating coil with aspect ratio
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795